                Case 18-10601-MFW                Doc 2214        Filed 03/25/19         Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :            Chapter 11
In re:                                                       :
                                                             :            Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                  :
                                                             :            (Jointly Administered)
                                     1
                           Debtors.                          :
                                                             :            Related D.I.: 216, 282, 630, 846, 860
------------------------------------------------------------ x

              PRELIMINARY RESPONSE OF SPYGLASS MEDIA GROUP, LLC
           (f/k/a LANTERN ENTERTAINMENT LLC) TO LIMITED OBJECTION
                    AND RESERVATION OF RIGHTS OF LESIA ANSON

         Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) (“Spyglass”), by and

through its undersigned counsel, DLA Piper LLP (US), hereby files this preliminary response (the

“Response”) to the Limited Objection and Reservation of Rights of Lesia Anson [D.I. 630] (the

“Anson Objection”) and respectfully states as follows:

                                                 BACKGROUND

    A. The Bankruptcy Case

         1.       On March 19, 2018 (the “Petition Date”), the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) filed these chapter 11 cases in the United States

Bankruptcy Court for the District of Delaware (the “Court”).

         2.       On April 13, 2018, the Debtors filed the Notice of Potential Assumption and

Assignment of Executory Contracts or Unexpired Leases and Cure Amounts [D.I. 216] (the “April



1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.



EAST\165581262.2
             Case 18-10601-MFW          Doc 2214     Filed 03/25/19     Page 2 of 4



13 Notice”). On April 20, 2018, the Debtors filed the Notice of Supplemental Potential Assumption

and Assignment of Executory Contracts and Unexpired Leases and Cure Amounts [D.I. 282] (the

“April 20 Notice” and, together with the April 13 Notice, the “Notices”).

       3.      The Notices list a number of agreements related to the film, The Amityville Horror

and the sequel, Amityville: The Awakening (together, the “Films”), including that certain Deal

Memorandum Licensing Rights Re: “Amityville: The Awakening” Effective Date: 1/12/2018. The

cure amounts for the agreements related to the Films are each listed as $0.00.

       4.      On May 9, 2018, the Court approved the sale of substantially all of the Debtors’

assets to Spyglass [D.I. 846] for $289 million pursuant to that certain Asset Purchase Agreement

by and Among The Weinstein Company Holdings LLC, the Persons Listed on Schedule 1 Hereto

and Lantern Entertainment LLC, dated as of March 19, 2018 [D.I. 1202].

       5.      On May 10, 2018, the Debtors filed the Notice of Filing of Final List of Potentially

Assumed Contracts and Leases [D.I. 860], which includes the agreements related to the Films.

   B. The District Court Case

       6.      Prior to the Petition Date, on November 15, 2017, Lesia Anson (“Anson”) filed a

federal copyright action against the Debtors and number of other defendants in the United States

District Court for the Central District of California (the “District Court”), No. 2:17-cv-08360-GW

(the “Copyright Action”). The Copyright Action relates to the Sequel and alleges copyright

infringement upon the novel, The Amityville Horror (the “Novel”).

       7.      The District Court stayed the Copyright Action following the Petition Date and

pending the auction and sale of the Debtors’ assets. The stay subsequently was lifted to allow the

Copyright Action to proceed in parallel with the bankruptcy case. Spyglass was added as a

defendant in the Copyright Action in December 2018.


                                                2

EAST\165581262.2
             Case 18-10601-MFW             Doc 2214   Filed 03/25/19    Page 3 of 4



   C. The Anson Objection

       8.      On April 30, 2018, Anson filed the Anson Objection in which she (i) objected to

the assumption and assignment of any rights in the Sequel; (ii) objected to the assumption and

assignment of any rights in the Novel free and clear of the Debtors’ or the assignor’s obligations

to Anson; and (iii) reserved her rights.

                                  PRELIMINARY RESPONSE

       9.      The Anson Objection is not ripe for disposition before this Court due to the ongoing

litigation in the Copyright Action in the District Court. Previously, and on multiple occasions,

counsel to Spyglass has coordinated with counsel to Anson to adjourn the hearing on the Anson

Objection while the Copyright Action remains pending. This time, however, counsel to Anson

has not responded to multiple efforts by counsel to Spyglass to obtain a similar adjournment.

Accordingly, Spyglass respectfully requests that this Court adjourn the Anson Objection for the

duration of the Copyright Action or, in the alternative, to the next omnibus hearing date of April

10, 2019.

       10.     Spyglass reserves all of its rights to amend this Response and to raise any other

arguments at the hearing on the Anson Objection, whenever it is held. Spyglass further reserves

all rights and remedies afforded to it under the Bankruptcy Code and other applicable law.




                                                 3

EAST\165581262.2
             Case 18-10601-MFW          Doc 2214      Filed 03/25/19     Page 4 of 4



       WHEREFORE, Spyglass respectfully requests that this Court adjourn the hearing on the

Anson Objection for the duration of the Copyright Action or, in the alternative, to the next omnibus

hearing on April 10, 2019.

 Dated: March 25, 2019                      /s/ R. Craig Martin
        Wilmington, Delaware              R. Craig Martin (DE No. 5032)
                                          Maris J. Kandestin (DE No. 5294)
                                          DLA PIPER LLP (US)
                                          1201 N. Market Street, Suite 2100
                                          Wilmington, DE 19801
                                          Telephone: (302) 468-5700
                                          Facsimile: (302) 394-2341
                                          Email: craig.martin@dlapiper.com
                                                   maris.kandestin@dlapiper.com

                                           - and -

                                          Thomas R. Califano (admitted pro hac vice)
                                          Rachel Ehrlich Albanese (admitted pro hac vice)
                                          DLA PIPER LLP (US)
                                          1251 Avenue of the Americas
                                          New York, NY 10020
                                          Telephone: (212) 335-4500
                                          Facsimile: (212) 335-4501
                                          Email: thomas.califano@dlapiper.com
                                                 rachel.albanese@dlapiper.com

                                          Counsel to Spyglass Media Group, LLC (f/k/a Lantern
                                          Entertainment LLC)




                                                 4

EAST\165581262.2
